Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Atty. Audrey Ogurchak on March 11, 2022.
	
	Please see Examiner’s Amendment attached to this Office Action.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Moeller et al. (Pub. No. US2013/0219388) discloses implementing a composite web application comprising a first component that resides on a first virtual machine (VM), receiving, from the first component, a request for a value of a configuration parameter for periodic reconfiguration, identifying, using a hierarchical data structure, an access condition for accessing the configuration parameter, and providing the requested configuration parameter to the first component. 
See citations at [0020, 0028, 0035-0037, 0056; Fig. 7]
However, Moeller does not disclose identifying, by the processing device and using a hierarchical data structure, a plurality of access criteria for accessing the requested configuration parameter value, wherein one or more access criteria of the plurality of access criteria correspond to a respective element 

Hernacki et al. (Pat. No. US/8281363) discloses receiving, by a processing device of a provisioning server, a request from a first component of a composite web application that resides on a first virtual machine (VM) for a value of a configuration parameter, identifying, by the processing device and using a hierarchical data structure, a plurality of access criteria for accessing the requested configuration parameter value.
See citations at [Column 2, Lines 26-32; Column 3, Lines 12-52; Column 6, Lines 22-34]
However, Hernacki does not disclose periodic reconfiguration of a VM. 

Khanna (Pub. No. US2010/0306764) discloses features of the configuration parameter to enable periodic reconfiguration of the first VM, followed by providing, by the processing device, the identified value for the configuration parameter to be used for reconfiguring the first VM. 
See citations [0017, 0100]
However, Khanna does not disclose a feature, wherein one or more access criteria of the plurality of access criteria correspond to a respective element of the hierarchical data structure and comprise at least one of a role condition that is satisfied in view of a role of components of the composite web application or a relationship condition that is satisfied in view of a relationship associated with components of the composite web application to access the requested configuration parameter value.
Ferrao et al. (Pub. No. US2013/0246995) discloses a feature, wherein one or more access criteria of the plurality of access criteria correspond to a respective element of the hierarchical data structure and comprise at least one of a role condition that is satisfied in view of a role of components of the composite web application or a relationship condition that is satisfied in view of a relationship associated with components of the composite web application to access the requested configuration parameter value. Ferrao next discloses a step responsive to determining that a respective access criterion of the plurality of access criteria is satisfied  by the first component, obtaining, by the processing device, the value for the configuration parameter from an entry of the hierarchical data structure associated with the respective element that corresponds to the respective access criterion. Ferrao additionally discloses obtaining data associated with the first component, the data corresponding with the one or more match conditions and comparing the data associated with the first component to a match condition of the respective access criterion associated with at least one element of the hierarchical data structure, based on a respective access criterion is satisfied. 
See citations [0053, 0055-0059, 0071; FIG. 2A; FIG. 2C]
However, Ferrao does not disclose responsive to determining that the data associated with the first component does not satisfy any match condition of the plurality of access criteria, obtaining a default configuration parameter value, wherein the value for the configuration parameter corresponds to the default configuration parameter value. Ferrao also does not disclose providing, by the processing device, at least one of the value for the configuration parameter obtained from the entry of the hierarchical data structure or the default configuration parameter value to be used for reconfiguring the first VM, wherein the first VM is reconfigured, based on the at least one of the obtained value for the configuration parameter or the default configuration parameter value, and subsequently executed. 
 
Hamilton (Pat. No. US/7305658) discloses responsive to determining that the data associated with the first component does not satisfy any match condition of the plurality of access criteria,  obtaining a default configuration parameter value [Column 11, Lines 4-14], wherein the value for the configuration parameter corresponds to the default configuration parameter value, e.g. “The return operation 1116 returns a default value for a default partition, for example, partition 410, FIG. 4” [Column 6, Lines 21-22]
See citations at [Column 6, Lines 21-22; Column 11, Lines 4-14]
However, Hamilton does not disclose providing, by the processing device, at least one of the value for the configuration parameter obtained from the entry of the hierarchical data structure or the default configuration parameter value to be used for reconfiguring the first VM, wherein the first VM is reconfigured, based on the at least one of the obtained value for the configuration parameter or the default configuration parameter value, and subsequently executed.

Considering all prior art in totality, the combined disclosures/teachings of the prior art do not meet this inventive step of Applicant’s claimed invention – see below: 
“
…	responsive to determining that the data associated with the first component satisfies one or more match conditions of the plurality of access criteria:
determining that a respective access criterion of the plurality of access criteria is satisfied by the first component; and 
obtaining, by the processing device, the value for the configuration parameter from an entry of the hierarchical data structure associated with the respective element that corresponds to the respective access criterion; 
responsive to determining that the data associated with the first component does not satisfy any match condition of the plurality of access criteria: 
obtaining a default configuration parameter value; and
providing, by the processing device, at least one of the value for the configuration parameter obtained from the entry of the hierarchical data structure or 
“
	The claims are therefore allowed due to the reasons stated above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILLES R KEPNANG whose telephone number is (571)270-7417. The examiner can normally be reached Mon thru Fri (8:00 AM to 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEWIS BULLOCK can be reached on (571)272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 




/GILLES R KEPNANG/Examiner, Art Unit 2199                                                                                                                                                                                                        March 11, 2022

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199